EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS
Elmer Baldwin

 

I.              Definitions.  I intend all words used in this Separation
Agreement and Release of Claims (“Agreement”) to have their plain meanings in
ordinary English.  Specific terms that I use in this Agreement have the
following meanings:

 


A.            I, ME, AND MY INCLUDE BOTH ME (ELMER BALDWIN) AND ANYONE WHO HAS
OR OBTAINS ANY LEGAL RIGHTS OR CLAIMS THROUGH ME.


 


B.            ANALYSTS INTERNATIONAL MEANS ANALYSTS INTERNATIONAL CORPORATION
AND ANY RELATED OR AFFILIATED BUSINESS ENTITIES IN THE PRESENT OR PAST,
INCLUDING WITHOUT LIMITATION, ITS OR THEIR PREDECESSORS, SUCCESSORS, PARENTS,
SUBSIDIARIES, AFFILIATES, JOINT VENTURE PARTNERS, AND DIVISIONS.


 


C.            COMPANY MEANS ANALYSTS INTERNATIONAL; THE PRESENT AND PAST BOARD
OF DIRECTORS, SHAREHOLDERS, OFFICERS AND EMPLOYEES OF ANALYSTS INTERNATIONAL;
ANALYSTS INTERNATIONAL’S INSURERS; AND ANYONE WHO ACTED ON BEHALF OF ANALYSTS
INTERNATIONAL OR ON INSTRUCTIONS FROM ANALYSTS INTERNATIONAL.


 


D.            MY CLAIMS MEANS ANY AND ALL CLAIMS, ACTIONS, RIGHTS, CAUSES OF
ACTION AND DEMANDS, KNOWN OR UNKNOWN, ARISING AT LAW, IN EQUITY, OR OTHERWISE,
FROM THE BEGINNING OF TIME AND CONTINUING THROUGH AND UP TO THE DATE ON WHICH I
SIGN THIS AGREEMENT, WHICH I HAVE OR MAY HAVE AGAINST THE COMPANY, INCLUDING
WITHOUT LIMITATION:


 


1.             ALL CLAIMS ARISING OUT OF OR RELATING TO MY EMPLOYMENT WITH
ANALYSTS INTERNATIONAL OR THE TERMINATION OF THAT EMPLOYMENT, INCLUDING BUT NOT
LIMITED TO ANY CLAIMS BASED ON, RELATING TO OR ARISING OUT OF MY EMPLOYMENT
AGREEMENT (AS SUCH TERM IS HEREINAFTER DEFINED);


 


2.             ALL CLAIMS ARISING OUT OF OR RELATING TO THE STATEMENTS, ACTIONS
OR OMISSIONS OF THE COMPANY;


 

3.             all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act of 1990, 42 U.S.C. § 2000e et seq.; the Americans
with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Civil Rights
Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, 42 U.S.C. § 1981a;
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the National Labor
Relations Act, 29 U.S.C. § 151 et seq.; the Fair Credit Reporting Act, 15 U.S.C.
§§ 1681 et seq.; the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.; the Genetic
Information Nondiscrimination Act of 2008, Pub. L. No. 110-233, 122 Stat. 881
(codified as amended in scattered sections of 29 U.S.C. and 42 U.S.C.); the
Employee Retirement Income Security Act (except for any vested claim for
benefits under a qualified retirement plan that may be brought pursuant to
502(a)(1)(B) of ERISA), 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining

 

1

--------------------------------------------------------------------------------


 

Notification Act, 29 U.S.C. § 2101 et seq.; the Equal Pay Act (codified in
scattered sections of 29 U.S.C.); the Minnesota Human Rights Act, Minn. Stat. §
363A.01 et seq.; any applicable local human rights ordinance; and any claim
arising under Minn. Stat. Chapters 177 and 181;

 


4.             ALL CLAIMS FOR ALLEGED WRONGFUL DISCHARGE; BREACH OF CONTRACT;
BREACH OF IMPLIED CONTRACT; FAILURE TO KEEP ANY PROMISE; BREACH OF A COVENANT OF
GOOD FAITH AND FAIR DEALING; BREACH OF FIDUCIARY DUTY; ESTOPPEL; MY ACTIVITIES,
IF ANY, AS A “WHISTLEBLOWER”; DEFAMATION; INFLICTION OF EMOTIONAL DISTRESS;
FRAUD; MISREPRESENTATION; NEGLIGENCE; HARASSMENT; RETALIATION OR REPRISAL;
CONSTRUCTIVE DISCHARGE; ASSAULT; BATTERY; FALSE IMPRISONMENT; INVASION OF
PRIVACY; INTERFERENCE WITH CONTRACTUAL OR BUSINESS RELATIONSHIPS; ANY OTHER
WRONGFUL EMPLOYMENT PRACTICES; AND VIOLATION OF ANY OTHER PRINCIPLE OF COMMON
LAW;


 


5.             ALL CLAIMS FOR COMPENSATION OF ANY KIND, INCLUDING WITHOUT
LIMITATION, SALARY, WAGES, BONUSES, COMMISSIONS, STOCK-BASED COMPENSATION,
VACATION PAY, PAID TIME OFF, FRINGE BENEFITS, AND EXPENSE REIMBURSEMENTS;


 


6.             ALL CLAIMS FOR REINSTATEMENT OR OTHER EQUITABLE RELIEF; BACK PAY,
FRONT PAY, COMPENSATORY DAMAGES, DAMAGES FOR ALLEGED PERSONAL INJURY, LIQUIDATED
DAMAGES AND PUNITIVE DAMAGES; AND


 


7.             ALL CLAIMS FOR ATTORNEYS’ FEES, COSTS AND INTEREST.


 

However, My Claims does not include any claims that the law does not allow to be
waived or any claims that may arise after the date on which I sign this
Agreement.

 

II.            Termination of Employment and Agreement to Release My Claims.

 

A.            My employment with Analysts International has been terminated
without cause pursuant to Section 6.5 of my employment agreement with the
Company (the “Employment Agreement”) with an effective termination date of
December 14, 2009, and a corresponding employment contract termination date of
January 13, 2010.  Pursuant to the Employment Agreement, I will continue to
receive my pay and benefits (including but not limited to medical insurance) as
an employee through January 13, 2010. I further acknowledge and agree that my
position as a member of the Analysts International Board of Directors has also
terminated effective December 14, 2009.  Provided I perform all of my
obligations under this Agreement and do not revoke this Agreement within the
fifteen (15) day revocation period as set forth below, I will receive severance
(“Severance Compensation”) from Analysts International as follows:

 

i.              Analysts International will continue to pay my regular base
salary of $450,000 per annum for twelve (12) months beginning as of January 13,
2010 (at the same time and on the same schedule as salary payments are generally
made to employees of Analysts International, at my current rate of pay and
subject to normal withholdings); and

 

ii.             Analysts International will reimburse my medical insurance
premium payments made under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for a period of up to six (6) months starting as of February, 2010,
the first month after my coverage as an employee ends, provided that Analysts
International receives sufficient evidence of proof of such payments during the
COBRA period.

 

2

--------------------------------------------------------------------------------


 

I understand that I may continue my COBRA coverage at my own expense for any
remaining period of COBRA eligibility after Analysts International stops its
monthly premium payments.  I understand that the date of my employment contract
termination, January 13, 2010, is my qualifying event for COBRA purposes.  I
understand that I will have 90 days following January 13, 2010, to exercise any
of my vested stock options of Analysts International.  I understand that
pursuant to the terms of the applicable Analysts International plan documents,
all of my unvested stock options are forfeited.  In addition, as provided by
Section 5 of the Employment Agreement, Analysts International will keep all
Directors and Officers insurance policies current and identify me on all such
policies, if appropriate.

 

B.            My Severance Compensation is contingent upon me signing and not
revoking this Agreement as provided below.  I understand and acknowledge that
the Severance Compensation is in addition to anything of value that I would be
entitled to receive from Analysts International if I did not sign this Agreement
or if I revoked this Agreement.

 

C.            In exchange for the Severance Compensation, I give up, settle and
release all of My Claims and I agree to abide by this Agreement in all
respects.  I understand and agree that through this release I am extinguishing
all of My Claims occurring up to the date on which I sign this Agreement.  The
Severance Compensation that I am receiving is a fair compromise for my
undertakings in this Agreement.

 

D.            Notwithstanding the foregoing, I understand that nothing contained
in this Agreement purports to limit any right I may have to file a charge with
the Equal Employment Opportunity Commission or other administrative agency or to
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or other investigative agency.  This Agreement does,
however, waive and release any right to recover monetary damages resulting from
such investigation or litigation.

 

III.           No Admission of Liability.  Even though Analysts International
will provide Severance Compensation for me to settle and release My Claims and
to otherwise abide by this Agreement, the Company does not admit that it is
responsible or legally obligated to me.  In fact, the Company denies that it is
responsible or legally obligated to me for My Claims, denies that it engaged in
any unlawful or improper conduct toward me, and denies that it treated me
unfairly or acted wrongfully.

 

IV.           Acknowledgement of Risk of Change in Facts or Law.  I acknowledge
that the facts and the law material to this Agreement may turn out to be
different from or contrary to my present belief, and I assume the risk that such
differences may arise.  I acknowledge and represent that I have not relied on
any representations of the Company or the Company’s counsel in entering into
this Agreement.  Once the fifteen (15) day revocation period below has expired,
I intend that the release granted herein shall be final, complete, irrevocable
and binding in all events and circumstances whatsoever.

 

V.            Advice to Consult with an Attorney.  My decision whether to sign
this Agreement is my own voluntary decision made with full knowledge that the
Company has advised me to consult with an attorney.

 

VI.           Period to Consider this Agreement.  I understand that I have
through January 8, 2010 (which, I acknowledge, is no less than twenty-one (21)
calendar days from the date I first received this Agreement) to consider whether
I wish to sign this Agreement.  I understand that if I sign this Agreement prior
to January 8, 2010, or choose to forego the advice of legal counsel, I do so
freely and knowingly, and I waive any and all further claims that such action or
actions would affect the validity of this Agreement.  I understand that any
changes to this Agreement, whether material or not material, do not restart the
period during which I can consider whether to sign this Agreement.

 


IF I ELECT NOT TO EXECUTE AND RETURN THIS AGREEMENT ON OR BEFORE JANUARY 8,
2010, I FURTHER UNDERSTAND THAT THE OFFER CONTAINED HEREIN SHALL TERMINATE AND
ANALYSTS INTERNATIONAL SHALL BE UNDER NO OBLIGATION TO

 

3

--------------------------------------------------------------------------------


 


PROVIDE THE SEVERANCE COMPENSATION AND THE BENEFITS PROVIDED HEREIN.

 

VII.         My Right to Revoke this Agreement.  I understand that I have the
right to revoke the release of claims contained in Paragraph II with regard to
claims arising under the Minnesota Human Rights Act, Minnesota Statutes Chapter
363A, within fifteen (15) calendar days of my signing this Agreement, and with
regard to my rights arising under the federal Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., within seven (7) calendar days of my signing this
Agreement.  The two revocation periods shall run concurrently.  This Agreement
will not become effective or enforceable unless and until the fifteen (15) day
revocation period has expired without my revoking it.  I understand that if I
revoke this Agreement, all of Analysts International’s obligations to me under
this Agreement will immediately cease and terminate, and Analysts International
will owe me no amounts hereunder.  If I do not revoke thisAgreement within said
fifteen (15) day period, I understand that Analysts International will begin to
pay the Severance Compensation to me when that fifteen (15) day period expires.

 

VIII.        Procedure for Accepting or Revoking this Agreement.  To accept the
terms of this Agreement, I must deliver the Agreement, after I have signed and
dated it, to Analysts International by hand or by certified mail, return receipt
requested on or before January 8, 2010.  To revoke my acceptance, I must deliver
a written, signed statement that I revoke my acceptance by hand or by certified
mail, return receipt requested, within the fifteen (15) day revocation period. 
All certified mailings and hand deliveries must be made to Analysts
International at the following address:

Jill Dose
Analysts International Corporation
3601 West 76th Street
Edina, MN 55435

 

If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be:

 


1.             POSTMARKED WITHIN THE PERIOD STATED ABOVE; AND

2.             properly addressed to Jill Dose, Analysts International, at the
address stated above.

 

IX.           Non-disparagement.  Both I and the Company agree not to make
negative or disparaging remarks or comments about each other, including, in the
case of the Company, about its officers, directors, management, employees,
products or services.

 

X.            Non-solicitation and Non-Interference.  I acknowledge and agree to
abide by the Restrictions against Solicitation and Non-Interference provisions
of Section 13 of my Employment Agreement, for which I acknowledge sufficient
prior consideration was given.

 

XI.           Restrictions Against Competition.  I acknowledge and agree to
abide by the Restrictions against Competition provisions of Section 14 of my
Employment Agreement, for which I acknowledge sufficient prior consideration was
given.

 

XII.         Confidentiality.  I agree that I will keep confidential, and will
not use for my benefit or for the benefit of any other company or person,
confidential Analysts International business information (including, but not
limited to, the identity of Analysts International customers and prospective
customers and their requirements for IT consulting and other services provided
by Analysts International), salary information, contract rates and contract
expiration dates, details of Analysts International projects, business,
marketing and strategic plans, and Company or office financial information.  I
recognize that the Company has furnished any information of this type to me in
confidence on the understanding that I would not disclose or use it for the
advantage of myself or anyone other than Analysts International.

 

4

--------------------------------------------------------------------------------


 

XIII.        Return of Property.  I agree that I will not retain any copies of
Company property or documents.  I agree that this obligation is ongoing and that
if I subsequently discover any additional Company property that I will promptly
return it to Analysts International.  I represent that I have delivered and
returned to the Company (or will do so not later than the close of business on
December 14, 2009) (a) all materials of any kind in my possession (or under my
control) incorporating Confidential Information (as such term is defined in any
applicable agreement between me and the Company) or otherwise relating to the
Company’s business (including but not limited to all such materials and/or
information stored on any computer or other storage device owned or used by me),
and (b) all Company property in my possession (or under my control), including
(but not limited to) computers, computer software applications, cellular
telephones, pagers, credit cards, keys, records, files, manuals, books, forms,
documents, letters, memoranda, data, tables, photographs, video tapes, audio
tapes, computer disks and other computer storage media, all materials that
include trade secrets, and all copies, summaries or notes of any of the
foregoing.  This excludes Board materials previously provided to me in my
capacity as a Board member.

 

XIV.        No Other Promises or Representations.  I agree that no promise or
representation, other than the promises and representations expressly contained
in this Agreement, has been made to me by the Company.

 

XV.         Interpretation of this Agreement.  This Agreement should be
interpreted as broadly as possible to achieve my intention to resolve all of My
Claims against the Company and to otherwise fulfill my obligations under this
Agreement.  If any provision of this Agreement is found to be illegal and/or
unenforceable, such provision shall be severed and modified to the extent
necessary to make it enforceable; and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect and enforceable with
respect to the release of all the remainder of My Claims.

 

XVI.        Voluntary Release.  I have read this Agreement carefully.  I
understand all of its terms.  In signing this Agreement, I have not relied on
any statements or explanations made by the Company except as specifically set
forth in this Agreement.  I am voluntarily releasing My Claims against the
Company without coercion, duress or reliance on any representations by the
Company including, but not limited to, any Analysts International employee,
agent or attorney and I am voluntarily undertaking my other obligations under
this Agreement without coercion, duress or reliance on any representations by
any Analysts International employee, agent or attorney.  I intend this Agreement
to be legally binding.

 

XVII.      Non-Disclosure of this Agreement.  I agree that the terms of this
Agreement are confidential.  I will not, directly or indirectly, disclose any of
the terms of this Agreement to anyone other than my immediate family or counsel,
except as such disclosure may be required for accounting or tax reporting
purposes or as otherwise may be required by law (for example, by subpoena or
other compulsory legal process).

 

XVIII.     Governing Law; Jurisdiction and Venue.  This Agreement is governed by
and shall be construed in accordance with the laws of the State of Minnesota and
any dispute related thereto shall be exclusively venued in the state courts of
Minnesota located in Hennepin County, Minnesota.  In the event litigation
results involving this Agreement, the unsuccessful party agrees to pay the
prevailing party’s reasonable attorneys’ fees and costs.

 

XIX.        Other Agreements.  I understand that this Severance Agreement and
Release of Claims and the employee benefit plans of Analysts International in
which I will continue as a participant following my termination from employment
contain all of the agreements between the Company and me.  Except as expressly
provided herein, these agreements expressly supersede all other written and oral
agreements the Company and I may have, including, but not limited to, the
Amended and Restated Employment Agreement that I signed on August 19, 2008 and
the Change of Control Agreement attached as Exhibit A thereto with an effective
date of November 1, 2007 (collectively, “My Employment Agreement”).  I fully

 

5

--------------------------------------------------------------------------------


 


UNDERSTAND AND ACKNOWLEDGE THAT THIS AGREEMENT SUPERSEDES AND REPLACES MY
EMPLOYMENT AGREEMENT AND THAT, FROM AND AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED HEREIN AND EXCEPT FOR SECTION 17 OF MY
EMPLOYMENT AGREEMENT, I WILL NOT HAVE ANY RIGHTS UNDER MY EMPLOYMENT AGREEMENT
OR ANY EXHIBIT THERETO, WHETHER TO SEVERANCE, CHANGE OF CONTROL PAYMENTS, STOCK
OPTIONS, OR OTHERWISE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE ONLY PROVISION
OF MY EMPLOYMENT AGREEMENT THAT SHALL HAVE ANY FORCE OR EFFECT AFTER THE
EFFECTIVE DATE OF THIS AGREEMENT SHALL BE SECTION 17 THEREOF (“SURVIVAL”).  ANY
ADDITIONS OR CHANGES TO THIS AGREEMENT MUST BE IN WRITING AND SIGNED BY BOTH
PARTIES.


 

XX.         Survival.  I understand that the provisions of this Agreement that,
by their nature and content, must survive the completion, revocation,
termination or expiration of this Agreement in order to achieve the fundamental
purposes of this Agreement (including but not limited to the provisions of
paragraphs II, IX, X, XI, XII and XIII of this Agreement) will survive the
termination of my employment and the termination, for any reason, of this
Agreement.

 

XXI.        Release as Evidence.  I understand and agree that in the event that
any claim, suit or action shall be commenced by me against the Company,
including, but not limited to, claims, suits or actions relating to my
employment with Analysts International through this date, this Agreement shall
constitute a complete defense to any such claims, suits or actions so
instituted.

 

By signing below, I, Elmer Baldwin, acknowledge and agree to the following:

 

·      I have had adequate time to consider whether to sign this Separation
Agreement and Release of Claims.

·      I have read this Separation Agreement and Release of Claims carefully.

·      I understand and agree to all of the terms of the Separation Agreement
and Release of Claims.

·      I am knowingly and voluntarily releasing my claims against the Company
(as defined herein) to the extent expressly set forth in this Separation
Agreement and Release of Claims.

·      I have not, in signing this Separation Agreement and Release of Claims,
relied upon any statements or explanations made by the Company except as for
those specifically set forth in this Separation Agreement and Release of Claims.

·      I intend this Separation Agreement and Release of Claims to be legally
binding.

·      I am signing this Separation Agreement and Release of Claims on or after
my last day of employment with Analysts International Corporation.

 

 

Elmer Baldwin

 

Analysts International Corporation

 

 

 

 

 

 

By:

/s/ Randy Strobel

 

 

 

/s/ Elmer Baldwin*

 

Title: CFO

 

 

 

Date signed:   12/23/09

 

Date signed: 12/23/09

 

 

 

* This Agreement does not release my rights to payment under the SERP plan.

 

 

EB

RS  12/23/09

 

Firmwide:93423656.2 058609.1000

 

6

--------------------------------------------------------------------------------